UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7446



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTONIO GILLIAM,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
03-124-JFM; CA-05-1564-JFM)


Submitted:   March 3, 2006                 Decided:   March 14, 2006


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Antonio Gilliam, Appellant Pro Se.   Stephanie Agli Gallagher,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Antonio Gilliam seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).     The order is not appealable unless a circuit justice or

judge     issues    a    certificate      of    appealability.            28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).             A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).            We have independently reviewed the

record    and    conclude      that   Gilliam   has   not   made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented         in   the

materials       before   the    court   and     argument    would   not        aid   the

decisional process.

                                                                           DISMISSED




                                        - 2 -